 In the Matter ofTHE METEOR MOTORCAR COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORIuRs OFAMERICA (U. A. W.-C. I. 0.)Case No. 8-R-1599.-Decided September 22, 1944Mr. Wilbur F. Pell,of Shelbyville, Ind., andMr. John B. Ji dkins,of Piqua, Ohio, for the Company.Mr. Howard Ser6n,of Lima, Ohio, andDlr.Harold Tull,of Troy,Ohio, for the Union.Mr. Julius 1Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America (U. A.W.-C. I.0.),herein called the Union,alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Meteor Motor Car Company, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Thomas E. Shroyer,Trial Examiner.Saidhearing was held at Piqua, Ohio, on August 12, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswiththe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Meteor Motor Car Company, an Ohio corporation having itsprincipal office and place of business at Piqua, Ohio, is engaged in the58 N. L.R. B., No. 97.500 THE METEORMOTOR CAR COMPANY501manufacture of aircraft parts and truck bodies.During the fiscal yearending September 5, 1943, the Company purchased raw materialsvalued in excess of $1,800,000, more than 80 percent of which waspurchased' from sources outside the State of Ohio.During the sameperiod the Company manufactured finished products valued in excessof $2,600,000, more than 75 percent of which was shipped to sourcesoutside the State.We find that the Company engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America (U. A. W.-C. I. O.), affiliated with theCongress of Industrial Organizations, is a. labor organization ad-mittingto membership employees of the Company.III. THE QUESTIONCONCERiN]REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appropri-ate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and'(7) of the Act.IV. THE APPROPRIATE UNIT,We find substantially in accordance with an agreement of the parties.that all employees of the Company's Piqua, Ohio, plant, includingwatchmen, inspectors, and stockhandlers, but excluding executive; ad-1The Field Examiner reported that the Union submitted 98 cards, 11 dated in May 1944,46 in June 1944,23 in July 1944, 18 were undated,and that there are approximately 150employees in the appropriate unit.The Company objected at the hearing to the TrialExaminer's denial of permission to cross-examine the Field Examiner with respect to theforegoing representation statement of the Field Examiner,and its application for a sub-poenaduces tecumdirecting the Field Examiner and certain union representatives toappear at the hearing and produce their records pertaining to membership and authoriza-tion cards.On August 18, 1944, subsequent to the hearing,the Company also filed a peti-tion with the Board for leave to adduce additional evidence to prove that the Union didnot represent a substantial number of employees.We find the objection of the Companyto be without merit, and the petition is hereby denied.As we have frequently stated,authorization or membership cards are required, not as proof of the precise number ofemployees who desire to be represented by a labor organization, or as a basis for_deter-mining the appropriate representative,but simply to provide a reasonable safeguardagainst the indiscriminate institution of representation proceedings by labor organizationswhich might have little or no membership in the unit claimed to be appropriateSeeMat-ter of H.U.Hill Stores,Inc.,Warehouse,39 N L.R B 874. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD}ministrative, and clerical employees; draftsmen,' time clerks, toolengineer, chief engineer, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Meteor MotorCar Company, Piqua, Ohio, an election by secret ballot shall be,con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-nationalUnion, United Automobile, Aircraft & Agricultural Im-plement Workers of America (U. W. A.-C. I. 0.), for the purposes ofcollective bargaining.'The parties agree, and we find, that Robert Francis,who performs some drafting work,does not fall within the above category of draftsmen,and is therefore not excluded fromthe unit